UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 7, 2013 GAMCO INVESTORS, INC. (Exact name of registrant as specified in its charter) New York 1-14761 13-4007862 (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Corporate Center, Rye, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (914) 921-3700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 7, 2013, GAMCO Investors, Inc.’s Board of Directors declared a quarterly dividend of $0.05 per share to all of its Class A and Class B shareholders, payable onJune 25, 2013 to shareholders of record onJune 11, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMCO Investors, Inc. By: /s/ Robert S. Zuccaro Robert S. Zuccaro Executive Vice-President and Chief Financial Officer Date: May 7, 2013
